DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "side recess" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21-22 are rejected due to their dependency on rejected claim 20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,12-15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106180773) in view of Loecher (EP2082820) and Li (CN209598226).
Regarding claim 1, Xiao teaches a tool head (400) having a longitudinal tool head axis extending in a rearward to forward direction (See modified Fig. 5 depicting the longitudinal tool head axis), a vertical tool head axis perpendicular to the longitudinal tool head axis and extending in an upward to downward direction (See modified Fig. 5 depicting the vertical tool head axis), a forward end, and a rearward end located opposite the forward end (See modified Fig. 5 depicting the forward and rearward end); the tool head comprising: a top surface, a bottom surface, and a peripheral surface extending therebetween (See modified Fig. 5 depicting the top, bottom, and peripheral surfaces), the peripheral surface comprising: first and second side walls located on opposite sides of the longitudinal tool head axis in a top view of the tool head (See modified Fig. 5 depicting the first and second side walls on opposite sides of the longitudinal tool head axis), the first side wall having a first serrated portion and the second side wall having a second serrated portion (See modified Fig. 5 depicting the first serrated and second serrated portion); a stopper wall facing in the rearward direction and extending transversely to the second side wall (See modified Fig. 5 depicting the stopper wall); and a rear wall extending between the first side wall and the second side wall, at the rearward end of the tool head (See modified Fig. 5 depicting the rear wall); an insert retaining portion comprising an insert seat located at an intersection of the top surface and the peripheral surface (See modified Fig. 5 depicting the insert retaining portion and insert seat); and a coupling portion connected to the insert retaining portion (See modified Fig. 5 depicting the coupling portion). However, Xiao fails to specifically teach the stopper wall having a stopper serrated portion, and the coupling portion comprising rearwardly extending top and bottom coupling arms which are spaced apart from one another along the vertical axis by a coupling recess which opens out to the rear wall at the rearward end.


    PNG
    media_image1.png
    878
    1181
    media_image1.png
    Greyscale

Modified Fig. 5 of Xiao (CN106180773)
Although, in modified Fig. 5 of Xiao, the stopper wall comprises surfaces with different elevations relative to the longitudinal tool head axis, Xiao does not specifically teach serrated surfaces. However, Loecher provides a stopper wall (19) with a stopper serrated portion (See Fig. 2 and modified Fig. 5 depicting the stopper serrated portion).


    PNG
    media_image2.png
    406
    667
    media_image2.png
    Greyscale

Modified Fig. 5 of Loecher (EP2082820)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper wall of Xiao to provide a serrated portion as taught by Loecher, since the stopper wall of Xiao provides surfaces with different elevations. Doing so would provide further means to fix the tool head in a tool holder for machining operations.
 Li teaches a coupling portion comprising rearwardly extending top and bottom coupling arms (See modified Fig. 3 depicting the top and bottom coupling arms) which are spaced apart from one another along the vertical axis by a coupling recess which opens out to the rear wall at the rearward end (See modified Fig. 3 depicting the coupling recess opening out to the rear wall). 


    PNG
    media_image3.png
    580
    819
    media_image3.png
    Greyscale

Modified Fig. 3 of Li (CN209598226)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling portion of Xiao to have a top and bottom coupling arm with a coupling recess, as taught by Li. Doing so would provide ease in replacing the tool head from the holder without completely disassembling the tool.
Regarding claim 2, Xiao as modified teaches the tool head according to claim 1 (See modified Fig. 5), wherein: the first side wall is divided into vertically spaced apart top and bottom first side wall portions (Xiao as modified by Li, from 103 rejection of claim 1, provides the coupling recess that divides the first side wall into vertically spaced apart top and bottom first side wall portions), each first side wall portion being at least partially formed on a corresponding top or bottom coupling portion (Xiao as modified by Li, from 103 rejection of claim 1, provides the coupling recess that divides the first side wall, which would be partially formed on a corresponding top or bottom coupling portion); the first serrated portion is divided into top and bottom serrated first side wall sections which are at least partially formed on corresponding top and bottom coupling arms (Xiao as modified by Li, from 103 rejection of claim 1, provides the coupling recess that divides the first side wall, which comprises the first serrated portion, into a top and bottom serrated first side wall section); the second side wall  is divided into vertically spaced apart top and bottom second side wall portions (Xiao as modified by Li, from 103 rejection of claim 1, provides the coupling recess that divides the second side wall into vertically spaced apart top and bottom second side wall portions), each second side wall portion being at least partially formed on a corresponding top or bottom coupling portion (Xiao as modified by Li, from 103 rejection of claim 1, provides the coupling recess that divides the second side wall, which would be partially formed on a corresponding top or bottom coupling portion); and the second serrated portion is divided into top and bottom serrated second side wall sections which are at least partially formed on corresponding top and bottom coupling arms (Xiao as modified by Li, from 103 rejection of claim 1, provides the coupling recess that divides the second side wall, which comprises the second serrated portion, into a top and bottom serrated second side wall section).
Regarding claim 3, Xiao as modified teaches the tool head according to claim 1, wherein the coupling recess opens out to the rear wall, to the first side wall and to the second side wall, thereby forming the spaced apart top and bottom coupling arms. See 103 rejection of claim 1 in view of Li that provides Xiao with the coupling recess that opens out to the rear wall, and to the first and second side wall, which form the top and bottom coupling arm (See modified Fig. 5 of Xiao and modified Fig. 3 of Li).
Regarding claim 4, Xiao as modified teaches the tool head according to claim 1, wherein: each of the first serrated portion and the second serrated portion comprises a plurality of serration grooves (See modified Fig. 5 depicting the serration grooves); and the serration grooves of the first serrated portion and the serration grooves of the second serrated portion run in a direction parallel to the longitudinal tool head axis (See modified Fig. 5 depicting the serration grooves of the first and second serration portions running in a direction parallel to the longitudinal tool head axis).
Regarding claim 5, Xiao as modified teaches the tool head according to claim 4, wherein: the stopper serrated portion comprises a plurality of serration grooves (See 103 rejection of claim 1 describing the modification in view of  Loecher to provide serrations matching that of the elevated surfaces of the stopper wall in Xiao); and the serration grooves of the stopper serrated portion run in a direction transverse to the longitudinal tool head axis (See 103 rejection of claim 1 describing the modification in view of Loecher and modified Fig. 5 depicting the stopper wall which would have serration grooves from the previous modification, running in a direction transverse to the longitudinal tool head axis)
Regarding claim 6, Xiao as modified teaches the tool head according to claim 1, wherein: the rear wall extends between the first side wall and the second side wall at the rearward end of the tool head (See modified Fig. 5 depicting the rear wall extending between the first and second side wall at the rearward end); and the rear wall is divided by the coupling recess into top and bottom rear wall portions formed on corresponding top and bottom coupling arms (See modified Fig. 5 and 103 rejection of claim 1 describing the modification in view of Li which provides a coupling recess that would divide the rear wall into a top and bottom rear wall portion).
Regarding claim 12, Xiao as modified teaches the tool head according to claim 1, wherein: the peripheral surface further comprises: a front wall at the forward end of the tool head (See modified Fig. 5 depicting the front wall),and a forward support wall extending from the front wall in the rearward direction (See modified Fig. 5 depicting the forward support wall); and the insert seat is located at an intersection of the top surface with the front wall and the forward support wall (See modified Fig. 5 depicting the insert seat).
Regarding claim 13, Xiao as modified teaches the tool head (10) according to claim 1, wherein the rear wall includes a first rear wall portion and a second rear wall portion, converging in the rearward direction (Relative to the insert, modified Fig. 5 depicts the first rear wall portion and second rear wall portion converging in the rearward direction).
Regarding claim 14, Xiao as modified teaches the tool head according to claim 1, wherein the rear wall is devoid of serrations (See modified Fig. 5 depicting the rear wall devoid of serrations).
Regarding claim 15, Xiao as modified teaches the tool head according to claim 1, wherein the stopper wall is located adjacent to, and forward of, the second side wall (See modified Fig. 5 depicting the stopper wall is adjacent to and forward of the second side wall).
Regarding claim 17, Xiao as modified teaches the tool head according to claim 1, wherein: the top coupling arm is divided into a first top coupling arm portion and a second top coupling arm portion which are spaced apart from one another (See 103 rejection of claim 1 describing the modification in view of Li which provides the top and bottom coupling are. The first top coupling arm portion can be the first third of the top coupling arm and the second top coupling arm portion spaced apart from the first top coupling arm portion can be the third third of the top coupling arm in a direction from the top to bottom surface along the vertical tool axis) ; and the bottom coupling arm is divided into a first bottom coupling arm portion and a second bottom coupling arm portion which are spaced apart from one another (See 103 rejection of claim 1 describing the modification in view of Li which provides the top and bottom coupling are. The first bottom coupling arm portion can be the first third of the bottom coupling arm and the second bottom coupling arm portion spaced apart from the first bottom coupling arm portion can be the third third of the bottom coupling arm in a direction from the top to bottom surface along the vertical tool axis)
Regarding claim 18, Xiao as modified teaches a cutting tool, comprising: a tool holder; a tool head in accordance with claim 1 mounted on the tool holder; and a cutting insert mounted in the insert seat of the tool head (See modified Fig. 3 depicting the tool holder, tool head, cutting insert, and insert seat).

    PNG
    media_image4.png
    496
    829
    media_image4.png
    Greyscale

Modified Fig. 3 of Xiao (CN106180773)



Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106180773) in view of Loecher (EP2082820) and Li (CN209598226) as applied to claim 1 above, and further in view of Pataky (US3885282).
Regarding claim 10, Xiao as modified teaches the tool head according to claim 1, However, Xiao as modified fails to specifically teach wherein the insert retaining portion further comprises an insert seat screw bore opening out to the insert seat and extending toward the bottom surface.
Pataky teaches the insert retaining portion further comprises an insert seat screw bore (11) opening out to the insert seat (9) and extending toward the bottom surface (See Fig. 3 depicting the insert seat screw bore opening out to the insert seat and inclined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao as modified to provide an insert screw bore opening out to the insert seat and extending toward the bottom surface, as taught by Pataky. Doing so would influence the way in which the cutting inserts orientation to the machining needs of the tool user and provide fixing means for the insert to the tool head.

Claim(s) 1, 6-8, 16-19, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106180773) in view of Jiang (CN104759646) and Li (CN209598226).
Regarding claim 1, Xiao teaches a tool head (400) having a longitudinal tool head axis extending in a rearward to forward direction (See alternate modified Fig. 5 depicting the longitudinal tool head axis), a vertical tool head axis perpendicular to the longitudinal tool head axis and extending in an upward to downward direction (See alternate modified Fig. 5 depicting the vertical tool head axis), a forward end, and a rearward end located opposite the forward end (See alternate modified Fig. 5 depicting the forward and rearward end); the tool head comprising: a top surface, a bottom surface, and a peripheral surface extending therebetween (See alternate modified Fig. 5 depicting the top, bottom, and peripheral surfaces), the peripheral surface comprising: first and second side walls located on opposite sides of the longitudinal tool head axis in a top view of the tool head (See alternate modified Fig. 5 depicting the first and second side walls on opposite sides of the longitudinal tool head axis), the first side wall having a first serrated portion and the second side wall having a second serrated portion (See alternate modified Fig. 5 depicting the first serrated and second serrated portion); a stopper wall facing in the rearward direction and extending transversely to the second side wall (See alternate modified Fig. 5 depicting the stopper wall); and a rear wall extending between the first side wall and the second side wall, at the rearward end of the tool head (See alternate modified Fig. 5 depicting the rear wall); an insert retaining portion comprising an insert seat located at an intersection of the top surface and the peripheral surface (See alternate modified Fig. 5 depicting the insert retaining portion and insert seat); and a coupling portion connected to the insert retaining portion (See alternate modified Fig. 5 depicting the coupling portion). However, Xiao fails to specifically teach the stopper wall having a stopper serrated portion, and the coupling portion comprising rearwardly extending top and bottom coupling arms which are spaced apart from one another along the vertical axis by a coupling recess which opens out to the rear wall at the rearward end.

    PNG
    media_image5.png
    745
    1178
    media_image5.png
    Greyscale

Alternate Modified Fig. 5 of Xiao (CN106180773)

Jiang teaches a stopper wall with a stopper serrated portion (22) (See Fig. 2 depicting the stopper wall with a stopper serrated portion 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the stopper wall of Xiao to provide a serrated portion as taught by Jiang. Doing so would provide further means to fix the tool head in a tool holder for machining operations.
 Li teaches a coupling portion comprising rearwardly extending top and bottom coupling arms (See modified Fig. 3 depicting the top and bottom coupling arms) which are spaced apart from one another along the vertical axis by a coupling recess which opens out to the rear wall at the rearward end (See modified Fig. 3 depicting the coupling recess opening out to the rear wall). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the coupling portion of Xiao to have a top and bottom coupling arm with a coupling recess, as taught by Li. Doing so would provide ease in replacing the tool head from the holder without completely disassembling the tool.
Regarding claim 6, Xiao as modified teaches the tool head according to claim 1, wherein: the rear wall extends between the first side wall and the second side wall at the rearward end of the tool head (See alternate modified Fig. 5 depicting the rear wall extending between the first and second side wall at the rearward end); and the rear wall is divided by the coupling recess into top and bottom rear wall portions formed on corresponding top and bottom coupling arms (See alternate modified Fig. 5 and 103 rejection of claim 1--paragraph 9-- describing the modification in view of Li which provides a coupling recess that would divide the rear wall into a top and bottom rear wall portion).
Regarding claim 7, Xiao as modified teaches the tool head according to claim 6, wherein: the stopper serrated portion is formed on the rear wall and comprises a plurality of serration grooves (See alternate modified Fig. 5 depicting the stopper wall on the rear wall, and 103 rejection of claim 1--paragraph 8--describing the modification in view of Jiang providing serration grooves on the rear wall); and the serration grooves of the stopper serrated portion  run in a direction perpendicular to the longitudinal tool head axis (See 103 rejection of claim 1--paragraph 8--describing the modification in view of Jiang which would provide serration grooves in a direction perpendicular to the longitudinal tool head axis).
Regarding claim 8, Xiao as modified teaches the tool head according to claim 1, wherein: the stopper serrated portion has a top stopper serrated section extending along the top surface, and a bottom stopper serrated section extending along the bottom surface, and the bottom stopper serrated section is spaced apart from the top stopper serrated section by the coupling recess. See 103 rejection of claim 1 (paragraph 8) describing the modification in view of Li. Li provides the coupling recess that divides the rear wall into a top and bottom stopper wall, which would provide a top and bottom serrated section spaced apart from each other by the coupling recess.
Regarding claim 16, Xiao as modified teaches the tool head according to claim 1, wherein the stopper wall is located on the rear wall of the tool head (See alternate modified Fig. 5 depicting the stopper wall located on the rear wall).
Regarding claim 17, Xiao as modified teaches the tool head according to claim 1, wherein: the top coupling arm is divided into a first top coupling arm portion and a second top coupling arm portion which are spaced apart from one another (See 103 rejection of claim 1 describing the modification in view of Li which provides the top and bottom coupling are. The first top coupling arm portion can be the first third of the top coupling arm and the second top coupling arm portion spaced apart from the first top coupling arm portion can be the third third of the top coupling arm in a direction from the top to bottom surface along the vertical tool axis) ; and the bottom coupling arm is divided into a first bottom coupling arm portion and a second bottom coupling arm portion which are spaced apart from one another (See 103 rejection of claim 1 describing the modification in view of Li which provides the top and bottom coupling are. The first bottom coupling arm portion can be the first third of the bottom coupling arm and the second bottom coupling arm portion spaced apart from the first bottom coupling arm portion can be the third third of the bottom coupling arm in a direction from the top to bottom surface along the vertical tool axis)
Regarding claim 18, Xiao as modified teaches a cutting tool, comprising: a tool holder; a tool head in accordance with claim I mounted on the tool holder; and a cutting insert mounted in the insert seat of the tool head (See alternate modified Fig. 3 depicting the tool holder, tool head, cutting insert, and insert seat).
Regarding claim 19, Xiao as modified teaches the cutting tool, according to claim 18, wherein: the tool holder has a longitudinal holder axis extending in the rearward to forward direction (See alternate modified Fig. 3 depicting the holder axis), and a tool head receiving portion located at a holder forward end of the tool holder (See alternate modified Fig. 3 depicting the tool head receiving portion), the tool head receiving portion comprising: a first clamping arm and a second clamping, located on opposite sides of the holder axis arm (See alternate modified Fig. 3 depicting the first and second clamping arm), and spaced apart by a tool head receiving pocket (See alternate modified Fig. 3 depicting the tool head receiving pocket); the first clamping arm having a through bore extending transversely to the holder axis and a first internal serrated portion facing the tool head receiving pocket (See modified Fig. 4 depicting the first clamping arm, through bore, and first internal serrated portion); the second clamping arm having a threaded bore extending transversely to the holder axis and a second internal serrated portion facing the tool head receiving pocket (See modified Fig. 4 depicting the second clamping arm, threaded bore, and second internal serrated portion ); and a holder stopper wall facing in the forward direction (See alternate modified Fig. 3 depicting the holder stopper wall); wherein the tool head is mounted in the tool head receiving portion (See alternate modified Fig. 3 depicting the tool head mounted in the tool head receiving portion), such that: the first serrated portion interacts with the first internal serrated portion (See alternate modified Fig. 3 depicting the interaction), the second serrated portion interacts with the second internal serrated portion (See alternate modified Fig. 3 depicting the interaction), and a clamping member passes through the through bore of the first clamping arm, received within the coupling recess of the tool head, and interacts with the threaded bore of the second clamping arm (See alternate modified Fig. 3 and paragraph 0027 and paragraph 0055 describing the threading and clamping with threaded fasteners).  However, Xiao as modified fails to specifically teach the holder stopper wall having a holder stopper serrated portion, and the stopper serrated portion interacts with the holder stopper serrated portion.


    PNG
    media_image6.png
    605
    810
    media_image6.png
    Greyscale

Alternate modified Fig. 3 of Xiao (CN106180773)


    PNG
    media_image7.png
    617
    788
    media_image7.png
    Greyscale

Modified Fig. 4 of Xiao (CN106180773)
Li teaches a holder stopper wall having a holder stopper serrated portion (See modified Fig. 3 depicting the holder stopper wall and holder stopper serrated portion), and the stopper serrated portion (22) interacts with the holder stopper serrated portion (See Fig. 2 and Fig. 4 depicting the stopper serrated portion interacting with the holder stopper serrated portion).


    PNG
    media_image8.png
    432
    598
    media_image8.png
    Greyscale

Modified Fig. 3 of Li (CN209598226)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the holder of Xiao to provide the holder stopper wall with a holder stopper serrated portion and have the stopper serrated portion interact with the holder stopper serrated portion, as taught by Li. Doing so would further the means to fix the tool head in the holder during machining operations.
Regarding claim 24, Xiao as modified teaches the cutting tool according to claim 19, wherein: the stopper wall is located on the rear wall of the tool head (See alternate modified Fig. 5 depicting the stopper wall on the rear wall of the tool head); and the holder stopper wall is located at an inner end of the tool head receiving pocket (See alternate modified Fig. 3 depicting the holder stopper wall at an inner end of the tool head receiving pocket).

Claim(s) 11 is /are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106180773) in view of Jiang (CN104759646) and Li (CN209598226) as applied to claim 1 above, and further in view of August (US1656450).
Regarding claim 11, Xiao as modified teaches the tool head according to claim 1. However, Xiao as modified fails to specifically teach wherein the first side wall includes a side recess, located axially forward of the coupling recess.
August teaches wherein the first side wall includes a side recess (See modified Fig. 2 and Fig. 3), located axially forward of the coupling recess (25) (See modified Fig. 2 and Fig. 3).


    PNG
    media_image9.png
    375
    420
    media_image9.png
    Greyscale

Modified Fig. 2 of August (US1656450)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tool head of Xiao as modified to provide a side recess, as taught by August. Doing so would provide securing mean to the tool head and tool holder when a retention member is utilized to abut the side recess (See paragraph 16)

Claim(s) 20-22 /are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN106180773) in view of Jiang (CN104759646) and Li (CN209598226) as applied to claim 19 above, and further in view of August (US1656450).
Regarding claim 20 and 22, Xiao as modified teaches the cutting tool according to claim 19, However, Xiao as modified fails to specifically teach wherein: the first clamping arm has a retention bore passing therethrough and opening out to first internal serrated portion; the cutting tool further comprises a retention member inserted into the retention bore, the retention member pressing against the side recess of the tool head, wherein the retention bore is located axially forward of the through bore, along the holder axis.
August teaches a retention bore, the cutting tool further comprises a retention member inserted into the retention bore, the retention member pressing against the side recess of the tool head (See paragraph 11 and modified Fig. 2 depicting the retention bore, the retention member, and the side recess), wherein the retention bore is located axially forward of the through bore, along the holder axis (See Fig. 3 depicting a through bore 25 and the retention bore is axially forward of the through bore).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting tool of Xiao as modified to provide a retention bore, retention member, and a side recess on the tool head as taught by August. Doing so would provide securing mean for the tool head and holder (See paragraph 16)
Regarding claim 21, Xiao as modified teaches the cutting tool according to claim 20, wherein the retention member includes a housing (21) and a spherical member (20), the spherical member (20) being spring loaded in the housing (21), and pressing against the side recess  of the tool head (See paragraph 11 , 16, and modified Fig. 2 depicting the housing, the spherical member, and the spherical member spring loaded in the housing).

Allowable Subject Matter
Claim 9, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            
/BOYER D ASHLEY/            Supervisory Patent Examiner, Art Unit 3722